Case 1:16-cv-00862-CBA-ST Document 61 Filed 03/14/19 Page 1 of 1 PageID #: 427




                            美国纽约州纽约市华尔街 2 号 21 层 邮政编码：10005
                              2 Wall Street, 21st Floor, New York, NY 10005, USA
                            电话/Tel：+1(212)380-8388 传真/Fax：+1(212)810-1995
                                           网址：www.zhonglun.com




                                                   March 14, 2019
VIA ECF
The Honorable Steven L. Tiscione, Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                      Guangzhou Love Live v. Belinda International Limited and
                                            Kam Yan Leung (Angela Wong)
                                      Case No.: 1:16-cv-000862
Dear Judge Tiscione:

       This firm represents Guangzhou Love Live Culture Development Limited Company
(“GZLL”) in this action against Belinda International Limited d/b/a Belinda International
Entertainment Group (“Belinda”), and its principal, Kam Yan Leung a/k/a Angela Wong (“Ms.
Wong”).

        With regard to the plaintiff’s motion to the amend its complaint (Doc. 60) filed on March
8, 2019, Your Honor had previously directed on February 13, 2019 that the parties enter into a
briefing schedule for the motion. The parties jointly respectfully request a briefing schedule
whereby defendants’ response, if any, to plaintiff’s motion be filed by April 3, 2019, and plaintiff’s
reply on the motion, if any, be filed by April 17, 2019.

       We ask that Your Honor permit and so-order such briefing schedule.

                                                         Respectfully submitted,



                                                         Kerry J. Kaltenbach
KJK/




                Zhong Lun New York LLP is a New York State registered limited liability partnership.
                         Zhong Lun New York LLP 是在纽约州注册的有限责任合伙。
